           Case 1:20-mj-00188-AJ Document 1-1 Filed 10/23/20 Page 1 of 19




                         UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW HAMPSHIRE

 IN THE MATTER OF THE SEARCH                    No. 20-mj- 188-01/02-AJ
 OF THE CELLULAR TELEPHONES
 ASSIGNED CALL NUMBERS (346)
 348-8479 AND (978) 828-4247                        [UNDER SEAL]


                        AFFIDAVIT IN SUPPORT OF
                 AN APPLICATION FOR A SEARCH WARRANT

      I, Task Force Officer Joseph DeWitt, being duly sworn, depose and state as

follows:

I.    PURPOSE OF THE AFFIDAVIT

      1.       I make this affidavit in support of an application for a search warrant

under Federal Rule of Criminal Procedure 41 and 18 U.S.C. § 2703(c)(1)(A) for

information about the location of the cellular telephone assigned call number (978)

828-4247 (“TT-6”), used by Manuel Emilio Delacruz-Diaz (“DELACRUZ-DIAZ”),

with subscriber name Cristobal Emilio Ramirez Cruz and a listed address of 340

Lowell Street, Lawrence, Massachusetts, and cellular telephone assigned call

number (346) 348-8479 (“TT-7”), used by Francisco Valdez-Aybar (“VALDEZ-

AYBAR”) with no listed subscriber name or address. Service is provided for both

TT-6 and TT-7 by T-Mobile USA, a wireless telephone service provider

headquartered at 4 Sylvan Way, Parsippany, New Jersey. TT-6 and TT-7 are

described herein and in Attachment A, and the location information to be seized is

described herein and in Attachment B. As described more fully in Attachment B,

this application requests data about the physical location of TT-6 and TT-7
        Case 1:20-mj-00188-AJ Document 1-1 Filed 10/23/20 Page 2 of 19




including but not limited to E-911 Phase II data (or the specific latitude and

longitude or other precise location information) for a period of thirty (30) days.

                             AGENT BACKGROUND

      2.     I am a police officer employed by the Nashua Police Department (NPD)

since 2009. In September 2018, I transferred to NPD’s Narcotics Intelligence

Division, where I conducted investigations into narcotics-related offenses. Since

September 2019, I have served as a Task Force Officer (TFO) to the Drug

Enforcement Administration (DEA) Strike Force, Manchester, New Hampshire

District Office. I have attended narcotics and criminal investigation training classes

put on by the New Hampshire Police Standards and Training Council, the DEA, the

Northeast Counterdrug Training Center, as well as by the NPD.

      3.     As a DEA TFO, I am authorized to investigate violations of the laws of

the United States, including violations of the federal drug laws and money

laundering laws in Title 21 and Title 18, respectively, of the United States Code. I

am a “federal law enforcement officer” within the meaning of Federal Rule of

Criminal Procedure 41(a)(2)(C), that is, a government agent engaged in enforcing

the criminal laws and duly authorized by the Attorney General to request a search

warrant.

      4.     Through my training, education, and experience, I have become

generally familiar with the manner in which drug trafficking organizations

(“DTOs”) conduct their illegal activities, including purchasing, manufacturing,

storing, and distributing narcotics, the laundering of illegal proceeds, and the



                                           2
        Case 1:20-mj-00188-AJ Document 1-1 Filed 10/23/20 Page 3 of 19




efforts of persons involved in such activity to avoid detection by law enforcement. I

have participated in the execution of numerous search warrants resulting in the

seizure of large quantities of controlled substances and paraphernalia involved in

the manufacture and distribution of controlled substances; United States currency,

records of narcotics and monetary transactions, drug customer lists and other

documents relating to the manufacturing, transportation, ordering, purchasing and

distribution of controlled substances, as well as the collection, expenditure,

accounting, transportation, and laundering of drug proceeds. I have participated in

the debriefing of numerous defendants, informants and witnesses who had personal

knowledge regarding large-scale narcotics trafficking organizations. I have

participated in all aspects of drug investigations including conducting surveillance,

executing searches pursuant to court-ordered search warrants, executing arrests,

and participating in court-authorized Title III wiretaps of cellular phones. .

                            BASIS OF INFORMATION

      5.     I make this affidavit based upon personal knowledge derived from my

participation in this investigation and upon information I believe to be reliable from

the following sources:

             a. my experience investigating drug-trafficking offenses;

             b. oral and written reports and documents about this investigation

                that I have received from members of the DEA, local law

                enforcement, and other federal law enforcement agencies;

             c. discussions I have had personally concerning this investigation



                                           3
        Case 1:20-mj-00188-AJ Document 1-1 Filed 10/23/20 Page 4 of 19




                with experienced narcotics investigators;

             d. physical and fixed camera surveillance conducted by the DEA and

                local law enforcement agencies, the results of which have been

                reported to me either directly or indirectly;

             e. public records and law enforcement databases;

             f. Title III intercepts of wire and electronic communication;

             g. telephone toll records, pen register and trap and trace information,

                and telephone subscriber information;

             h. geolocation information; and

             i. conclusions based on interpretations of conversations and text

                messages intercepted pursuant to court-authorized interception of

                wire and/or electronic communications made by me and other

                experienced law enforcement agents.

      6.     Unless otherwise indicated, the statements contained herein are

summaries of information that I have received from other law enforcement officers,

and I specifically relied on oral reports from other law enforcement officers and

Spanish-language interpreters. When information is based on my personal

knowledge or conclusion, it will be so stated.

      7.     Conversations and discussions below are set forth in substance only

unless noted otherwise. Dates, times, and amounts are approximate. Because many

conversations discussed below occurred in Spanish, I have included preliminary

translations provided to me by agents or interpreters fluent in both English and



                                           4
          Case 1:20-mj-00188-AJ Document 1-1 Filed 10/23/20 Page 5 of 19




Spanish. Any statements excerpted from intercepted communications, including

those that are translated and quoted herein, are subject to further revision.

      8.      Since this affidavit is being submitted for the limited purpose of

establishing that probable cause exists to support the issuance of a search warrant,

I have not included details about every aspect of the investigation. While this

affidavit contains all the material information I am aware of that is pertinent to the

requested search warrant, it does not set forth all of my knowledge about this

matter.

      9.      Based on the facts set forth in this affidavit, I submit that there is

probable cause to believe, and I do believe, that 21 U.S.C. § 841 (distribution of

controlled substances and possession with intent to distribute controlled

substances), 21 U.S.C. § 846 (conspiracy to distribute and possess with intent to

distribute controlled substances), and 21 U.S.C. § 843(b) (unlawful use of a

communication facility) have been committed, are being committed, and will be

committed by DELACRUZ-DIAZ, VALDEZ-AYBAR, and others known and

unknown. I submit that there is also probable cause to believe, and I do believe,

that the location information described in Attachment B will constitute evidence of

these criminal violations and will lead to the identification of individuals who are

engaged in the commission of these offenses.

II.   PROBABLE CAUSE

      10.     Since the spring of 2019, the DEA has been conducting an

investigation of a drug trafficking organization (DTO) led by Luis ARAUJO-


                                            5
        Case 1:20-mj-00188-AJ Document 1-1 Filed 10/23/20 Page 6 of 19




GUERRERO. In furtherance of this investigation, on March 13, 2020, District

Court Judge Paul J. Barbadoro, District of New Hampshire, authorized Title III

interceptions of two telephones held by ARAUJO-GUERRERO. Based upon

information obtained from a variety of sources, including confidential sources, cell

phone location information, physical surveillance, and the Title III intercepts,

agents learned that ARAUJO-GUERRERO was being supplied narcotics by

VALDEZ-AYBAR, as well as by his brother, Santo Araujo-Guerrero Jr. a.k.a. Belky

(“BELKY”).

      11.    On August 25, 2020, District Court Judge Paul J. Barbadoro, District

of New Hampshire, authorized Title III interceptions of telephones held by

VALDEZ-AYBAR and BELKY. During this interception period, agents identified

DELACRUZ-DIAZ as a source of drug supply for VALDEZ-AYBAR, and agents later

learned that TT-6 was a telephone that was being used by DELACRUZ-DIAZ.

Agents also intercepted several conversations between BELKY and VALDEZ-

AYBAR, and through these conversations identified TT-7 as a telephone used by

VALDEZ-AYBAR to coordinate drug purchases.

      12.    On October 20, 2020, District Court Judge Paul J. Barbadoro, District

of New Hampshire, authorized Title III interceptions of TT-6 and TT-7, and agents

are currently intercepting wire and electronic communications on the two numbers

for a 30-day period. To date, agents have intercepted numerous conversations

related to drug trafficking on TT-6 and TT-7.

      13.    For example, on October 21, 2020, at approximately 9:35 a.m., in



                                          6
        Case 1:20-mj-00188-AJ Document 1-1 Filed 10/23/20 Page 7 of 19




Session 34, DELACRUZ-DIAZ made an outgoing call on TT-6 to (978) 483-9034,

and spoke with an unknown Spanish speaking male (UM9034). The following is an

English translation of their Spanish-language conversation:

      UM9034:                         Hello.
      DELACRUZ:                       What’s up?
      UM9034:                         Talk to me.
      DELACRUZ:                       Have everything ready, okay?
      UM9034:                         Okay.
      DELACRUZ:                       I am going to pick (ph) that up, okay?
      UM9034:                         Yes.
      DELACRUZ:                       Okay….

      14.   Directly following this call, at 9:37 a.m., in Session 35, DELACRUZ-

DIAZ made an outgoing call over TT-6 to (978) 242-5801, and spoke with an

unknown Spanish speaking female (UF5801). During this call, DELACRUZ-DIAZ

told UF5801 that he needed a ride, and UF5801 told DELACRUZ-DIAZ she would

pick him up after she showered.

      15.   After ending the call with UF5801, at 9:41 a.m., in Session 36,

DELACRUZ-DIAZ received an incoming call from UM9034, and had the following

conversation:

      DELACRUZ:                       Talk to me sonny.
      UM9034:                         I don’t have “pulgas” (ticks) here or smalls.
      DELACRUZ:                       Alright I am in my house, I will get them for
                                      you. I will call the cab to come get me.
      UM9034:                         Alright.
      DELACRUZ:                       Okay.
Based on this series of conversations, I believe that when DELACRUZ-DIAZ told


                                         7
        Case 1:20-mj-00188-AJ Document 1-1 Filed 10/23/20 Page 8 of 19




UM9034 “I am going to pick (ph) that up, okay?” DELACRUZ-DIAZ was telling

UM9034 that he was going to pick up a quantity of drugs. I believe that

DELACRUZ-DIAZ then coordinated a ride with UF5801 to pick up the drugs, and

then called UM9034 again to tell him that he was leaving shortly. During this

conversation, UM9034 told DELACRUZ-DIAZ, “I don’t have “pulgas” (ticks) here or

smalls,” which I believe was a reference to a quantity of drugs that UM9034 sells. I

believe that after this statement by UM9034, DELACRUZ-DIAZ agreed to get the

quantity of drugs for UM9034.

      16.    Shortly following the above call, at 9:48 a.m., Session 37, DELACRUZ-

DIAZ received an incoming call on TT-6 from UM9034, and had the following

conversation:

      DELACRUZ:                        Talk to me.
      UM9034:                          You know, when you…hide [Ph] that so you
                                       don’t come with anything on hand, okay?
      DELACRUZ:                        I know, hide that. I know.
Based on this conversation, I believe that UM9034 called DELACRUZ-DIAZ, and

told him to hide the drugs, so that he would not have the drugs in his hand when he

arrived at UM9034’s location. I believe DELACRUZ-DIAZ acknowledged this, and

told UM9034 he knew to hide the drugs.

      17.    At approximately 10:04 a.m., Session 38, DELACRUZ-DIAZ made an

outgoing call to UF5801, and UF5801 told him that she was almost to his location.

At approximately 10:10 a.m., I was conducting fixed camera surveillance of 344

Lowell Street, and observed DELACRUZ-DIAZ exit the driveway, get into a blue

Honda Odyssey van and drive from the area. At around this same time,

                                         8
        Case 1:20-mj-00188-AJ Document 1-1 Filed 10/23/20 Page 9 of 19




DELACRUZ-DIAZ again spoke with UM9034 and told him he was in a taxi and

would be there soon. Based on these conversations and observations, I believe that

DELACRUZ-DIAZ left 344 Lowell Street, and travelled to UM9034’s location to

supply him with drugs.

      18.    At approximately 10:22 a.m., Session 40, DELACRUZ-DIAZ made an

outgoing call to UM9034, and told UM9034, “I am almost there, have everything

ready to fix now.” UM9034 acknowledged, and DELACRUZ-DIAZ then told him,

“The rest [ph], okay?” UM9034 then told DELACRUZ-DIAZ, “Alright. Everything

is ready already.” Based on this conversation, I believe DELACRUZ-DIAZ told

UM9034 that he was almost to his location, and that UM9034 needed to get things

ready to “fix”. I believe that DELACRUZ-DIAZ was telling UM9034 to get things

ready, so that the drugs could be mixed with diluents.

      19.    As a further example, on October 21, 2020 at approximately 5:10 p.m.,

Session 124, DELACRUZ-DIAZ received an incoming call on TT-6 from (978) 566-

4234, and spoke with an unknown Spanish speaking male (UM4234). The two had

the following conversation:

      DELACRUZ:                        What’s up?
      UM4234:                          I have the 4.5 of the 10 that you passed out.
      DELACRUZ:                        You have them?
      UM4234:                          Yes, the 4.5 of the 10 that I grabbed from you
                                       yesterday.
      DELACRUZ:                        Oh, do you want anything?
      UM4234:                          Uhm, I have some there but I am waiting to
                                       finish, so you get me? So, I order the rest or
                                       if you want, bring me the rest, whatever you
                                       want.

                                         9
       Case 1:20-mj-00188-AJ Document 1-1 Filed 10/23/20 Page 10 of 19




      DELACRUZ:                       So, I am going to bring it to you. You heard?
      UM4234:                         What time?
      DELACRUZ:                       I am calling the taxi, now. Wait for me.
                                      Wait for me.
      UM4234:                         I’m heading there, it is alright.
      DELACRUZ:                       Oh, you are there?
      UM4234:                         No, to the house. No, I am not there, no.
      DELACRUZ:                       Alright, head then to the house.
      UM4234:                         Alright
      DELACRUZ:                       Alright.

Based on this conversation, I believe that when UM4234 told DELACRUZ-DIAZ, “I

have the 4.5 of the 10 that you passed out,” UM4234 was telling DELACRUZ-DIAZ

that he had sold some of the drugs that DELACRUZ-DIAZ had provided him with,

but still had 4.5 units left. I believe that DELACRUZ-DIAZ then asked UM4234 if

he wanted more product, and UM4234 explained that he had not sold all of the

drugs that he had, but would let DELACRUZ-DIAZ decide if he wanted to bring him

more product. Later in the evening at 6:00 p.m., Session 129, DELACRUZ-DIAZ

called UM4234, and told UM4234 that he was “almost there.” Based on this

conversation, I believe that DELACRUZ-DIAZ delivered more drugs to UM4234.

      20.   Through intercepted calls over TT-7 agents have also confirmed that

VALDEZ-AYBAR is using TT-7 for drug trafficking. As an example, on October 21,

2020 at approximately 10:40 p.m., Session 25, VALDEZ-AYBAR received an

incoming call from (207) 888-7491, and spoke with an unknown Spanish speaking

male (UM7491). The two had a conversation about an unknown third party who

was apparently arrested by police, but the call abruptly ended. At approximately



                                        10
       Case 1:20-mj-00188-AJ Document 1-1 Filed 10/23/20 Page 11 of 19




10:45 p.m., Session 26, VALDEZ-AYBAR made an outgoing call on TT-7 to

UM7491. The two continued to talk about the arrest, and VALDEZ-AYBAR then

began giving advice to UM7491 regarding his meeting with drug customers. This

portion of the conversation was as follows:

      VALDEZ:                          Be careful. I am going to bring you…. When
                                       we see each other... When are you seeing
                                       people? I am going to bring you to a place.
                                       You won’t have to worry, and you will thank
                                       me later. You will never get pulled over,
                                       nobody will ever know.
      UM7491:                          Man. Okay then, no problem.
      VALDEZ:                          It’s on a hill [ph]. You go in through one
                                       street, they come in through another and you
                                       Nobody sees you, no one notices that’s all.
      UM7491:                          Okay man. Okay.
      VALDEZ:                          You stick with me, I take care of you. I have
                                       10 years here, I can guide you through
                                       everything.
      UM7491:                          Alright, alright, show it to me.
      VALDEZ:                          Okay.
      UM7491:                          Yes, okay.
      VALDEZ:                          On Everett (street), where [U/I] there is a
                                       small park and a basketball court. [System
                                       Malfunction] I will show you, by Ferbur [ph]
                                       over there near where the car wash is. Going
                                       straight almost by the Beacons.
      UM7491:                          Okay, you tell.... Because I am by Beacon.
      VALDEZ:                          You are close, does.... Andover cross by
                                       there?
      UM4234:                          Exactly, I am on Beacon Street.
      VALDEZ:                          Oh, so you are really close. You can come on
                                       foot.
      UM4234:                          I am over here, okay. Alright then.
      VALDEZ:                          Okay.


                                         11
       Case 1:20-mj-00188-AJ Document 1-1 Filed 10/23/20 Page 12 of 19




      UM4234:                         Okay.

Based on this conversation, I believe VALDEZ-AYBAR was explaining to UM4234

how to meet with drug customers without getting caught by law enforcement. I

believe that when VALDEZ-AYBAR said, “I have 10 years here, I can guide you

through everything,” he was telling UM4234 that he has been selling drugs for 10

years and can teach him how to sell drugs without getting caught.

      21.   As a further example of TT-7 being used for drug trafficking, on

October 22, 2020, at approximately 2:11 p.m., Session 29, VALDEZ-AYBAR received

an incoming call on TT-7 from (978) 566-6238, and spoke with an unknown Spanish

speaking male (UM6238). The two had the following conversation:

      UM6238:                         Where are you ? To hand you a little
                                      something.
      VALDEZ:                         I am at the house.
      UM6238:                         Shit.
      VALDEZ:                         Where are you in the south?
      UM6238:                         No, I am up here. It was to see if I could go
                                      by there now.
      VALDEZ:                         Well, would you be able to come by a little
                                      later?
      UM6238:                         Alright, no problem.
      VALDEZ:                         Will you be needing more?
      UM6238:                         No, because the thing is that was not for me.
                                      That was for my cousin from Boston [ph]
      VALDEZ:                         Alright, let me know.
      UM6238:                         He left me 1600, he sent you this upfront
                                      and...
      VALDEZ:                         No problem.
      UM6238:                         The thing is he said that it got moist.
      VALDEZ:                         Uhuh?
                                        12
        Case 1:20-mj-00188-AJ Document 1-1 Filed 10/23/20 Page 13 of 19




      UM6238:                            I found that strange. What does he mean
                                         moist?
      VALDEZ:                            Yes, it is kind of wet.
      UM6238:                            Oh okay.
      VALDEZ:                            Yes, that’s the good stuff.
      UM6238:                            Alright, we can talk when I see you.
      VALDEZ:                            Okay.

Based on this conversation, I believe UM6238 called VALDEZ-AYBAR to advise

him that he had $1600 for him. I believe this $1600 was a payment for drugs

provided by VALDEZ-AYBAR, and when VALDEZ-AYBAR asked if UM6238

needed more product UM6238 responded that he did not. UM6238 then explained

that the third party “said that it got moist,” which I believe is a reference to the

consistency of the drugs purchased from VALDEZ-AYBAR.

      22.    I believe that location information obtained from TT-6 and TT-7, when

used in conjunction with surveillance and the Title III intercepts may assist the

United States in allowing investigators to identify and conduct surveillance at

location(s) where DELACRUZ-DIAZ and VALDEZ AYBAR conduct their drug sales,

and store bulk drugs. Furthermore, agents believe that the location information

could help to identify drug associates, sources of supply, and help to better

understand the daily operations of the drug trafficking organization.

      23.    In my training and experience, I have learned that T-Mobile USA is a

company that provides cellular telephone access to the general public. I also know

that providers of cellular telephone service have technical capabilities that allow

them to collect and generate at least two kinds of information about the locations of

the cellular telephones to which they provide service: (1) E-911 Phase II data, also


                                           13
        Case 1:20-mj-00188-AJ Document 1-1 Filed 10/23/20 Page 14 of 19




known as GPS data or latitude-longitude data, and (2) cell-site data, also known as

“tower/face information” or cell tower/sector records. E-911 Phase II data provides

relatively precise location information about the cellular telephone itself, either via

GPS tracking technology built into the phone or by triangulating the device’s signal

using data from several of the provider’s cell towers. Cell-site data identifies the

“cell towers” (i.e., antenna towers covering specific geographic areas) that received a

radio signal from the cellular telephone and, in some cases, the “sector” (i.e., faces of

the towers) to which the telephone connected. These towers are often a half-mile or

more apart, even in urban areas, and can be 10 or more miles apart in rural areas.

Furthermore, the tower closest to a wireless device does not necessarily serve every

call made to or from that device. Accordingly, cell-site data is typically less precise

than E-911 Phase II data.

       24.   Based on my training and experience, I know that T-Mobile USA can

collect E-911 Phase II data about the location of TT-6 and TT-7, including by

initiating a signal to determine the location of TT-6 and TT-7 on T-Mobile USA

networks or with such other reference points as may be reasonably available.

       25.   Based on my training and experience, I know that T-Mobile USA can

collect cell site data about TT-6 and TT-7.

III.   AUTHORIZATION REQUEST

       26.   Based on the foregoing, I request that the Court issue the proposed

search warrant, pursuant to Federal Rule of Criminal Procedure 41 and 18 U.S.C. §

2703(c).


                                           14
       Case 1:20-mj-00188-AJ Document 1-1 Filed 10/23/20 Page 15 of 19




      27.    I further request, pursuant to 18 U.S.C. § 3103a(b) and Federal Rule of

Criminal Procedure 41(f)(3), that the Court authorize the officer executing the

warrant to delay notice until 90 days after the collection authorized by the warrants

has been completed. There is reasonable cause to believe that providing immediate

notification of the warrants may have an adverse result, as defined in 18 U.S.C. §

2705. Providing immediate notice to the user(s) of TT-6 and TT-7 would seriously

jeopardize the ongoing investigation, as such a disclosure would give this person an

opportunity to destroy evidence, change patterns of behavior, notify confederates,

and flee from prosecution. See 18 U.S.C. § 3103a (b)(1). As further specified in

Attachment B, which is incorporated into the warrant, the proposed search warrant

does not authorize the seizure of any tangible property. See 18 U.S.C. § 3103a(b)(2).

Moreover, to the extent that the warrant authorizes the seizure of any wire or

electronic communication (as defined in 18 U.S.C. § 2510) or any stored wire or

electronic information, there is reasonable necessity for the seizure for the reasons

set forth above. See 18 U.S.C. § 3103a(b)(2).

      28.    I further request that the Court direct T-Mobile USA to disclose to the

government any information described in Attachment B that is within the

possession, custody, or control of T-Mobile USA. I also request that the Court direct

T-Mobile USA to furnish the government all information, facilities, and technical

assistance necessary to accomplish the collection of the information described in

Attachment B unobtrusively and with a minimum of interference with T-Mobile

USA’s services, including by initiating a signal to determine the location of the TT-6



                                          15
       Case 1:20-mj-00188-AJ Document 1-1 Filed 10/23/20 Page 16 of 19




and TT-7 on T-Mobile USA’s networks or with such other reference points as may

be reasonably available, and at such intervals and times directed by the

government. The government shall reasonably compensate T-Mobile USA for

reasonable expenses incurred in furnishing such facilities or assistance.

      29.    I further request that the Court authorize execution of the warrant at

any time of day or night, owing to the potential need to locate the TT-6 and TT-7

outside of daytime hours.

      I declare that the foregoing is true and correct.


                                        /s/ Joseph DeWitt
                                        Joseph DeWitt, Task Force Officer
                                        U.S. Drug Enforcement Administration


      The affiant appeared before me by telephonic conference on this date

pursuant to Fed. R. Crim. P. 4.1 and affirmed under oath the content of this

affidavit and application.


Date: ___________
      Oct 23, 2020

Time: ___________
      2:08 PM, Oct 23, 2020



                                        HON. ANDREA K. JOHNSTONE
                                        UNITED STATES MAGISTRATE JUDGE
                                        DISTRICT OF NEW HAMPSHIRE




                                          16
       Case 1:20-mj-00188-AJ Document 1-1 Filed 10/23/20 Page 17 of 19




                                 ATTACHMENT A


                             Property to Be Searched


      1.     The cellular telephone assigned call number (978) 828-4247

subscribed to Cristobal Emilio Ramirez Cruz at 340 Lowell Street, Lawrence, MA

with service provided by T-Mobile, a wireless telephone service provider

headquartered at 4 Sylvan Way, Parsippany, New Jersey, and used by Manuel

Emilio Delacruz-Diaz.

      2.     The cellular telephone assigned call number (346) 348-8479 with no

listed subscriber or address, with service provided by T-Mobile USA, and used by

Francisco Valdez-Aybar (together “the Target Telephones”).

      3.     Information about the location of the Target Telephones that is within

the possession, custody, or control of T-Mobile USA including information about the

location of the cellular telephones if either or both is subsequently assigned a

different call number.
        Case 1:20-mj-00188-AJ Document 1-1 Filed 10/23/20 Page 18 of 19




                                  ATTACHMENT B


                          Particular Things to be Seized


      All information about the location of the Target Telephones described in

Attachment A for a period of thirty days, during all times of day and night.

“Information about the location of the Target Telephones” includes all available E-

911 Phase II data, GPS data, latitude-longitude data, and other precise location

information, as well as all data about which “cell towers” (i.e., antenna towers

covering specific geographic areas) and “sectors” (i.e., faces of the towers) received a

radio signal from the cellular telephones described in Attachment A.

      To the extent that the information described in the previous paragraph

(hereinafter, “Location Information”) is within the possession, custody, or control of

T-Mobile USA, T-Mobile USA is required to disclose the Location Information to the

government. In addition, T-Mobile USA must furnish the government all

information, facilities, and technical assistance necessary to accomplish the

collection of the Location Information unobtrusively and with a minimum of

interference with T-Mobile USA’s services, including by initiating a signal to

determine the location of the Target Telephones on T-Mobile USA’s network or with

such other reference points as may be reasonably available, and at such intervals

and times directed by the government. The government shall compensate T-Mobile

USA for reasonable expenses incurred in furnishing such facilities or assistance.
       Case 1:20-mj-00188-AJ Document 1-1 Filed 10/23/20 Page 19 of 19




      This warrant does not authorize the seizure of any tangible property. In

approving this warrant, the Court finds reasonable necessity for the seizure of the

Location Information. See 18 U.S.C. § 3103a(b)(2).
